Citation Nr: 1521356	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  09-29 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


REMAND

The Veteran asserts that his currently diagnosed hypertension was due to in-service herbicide exposure or, in the alternative, caused by or aggravated by his service-connected ischemic heart disease.

Service treatment records did not reflect any treatment for hypertension or any other heart disorder.  A December 1965 service pre-induction examination report revealed a normal heart evaluation and a blood pressure reading of 124/68.  A February 1970 service separation examination report revealed a normal heart evaluation and a blood pressure reading of 120/78.  Service personnel records verified that the Veteran served in Vietnam from February 1968 to October 1969.  Post-service VA and private treatment records dated from 2009 to 2013 showed findings of hypertension.  In an October 2011 rating decision, the Veteran was awarded service connection for ischemic heart disease. 

In January 2013, the Board remanded this matter for additional development, to include instructing the RO to obtain a VA medical examination to determine whether hypertension was caused by or aggravated by service-connected ischemic heart disease.

In a March 2013 VA examination report, the examiner diagnosed hypertension.  The examiner then initially marked that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  However, the cited rationale focused solely on supporting the examiner's conclusion that the Veteran's hypertension was "less likely as not" caused by or permanently aggravated by his service-connected ischemic heart disease.

The Board has determined that the March 2013 VA medical opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  While the March 2013 VA examiner provided a well-reasoned and lengthy rationale for the opinion that there was no correlation between the Veteran's hypertension and his service-connected ischemic heart disease, the examiner did not discuss and was not requested to provide an opinion as to whether hypertension was causally related to active service, to include in-service herbicide exposure.  

In a May 2015 statement, the Veteran's representative again argued that the Veteran's claimed hypertension was related to his in-service herbicide exposure.  The representative then cited to the following medical treatise information from 2011, identified as Dioxins and Human Toxicity from the U. S. National Library of Medicine:  

The liver microsomal P4501A1 enzyme oxygenates lipophilic chemicals such as dioxins.  It is encoded by the CYP1A1 gene.  Cytosolic aryl hydrocarbon receptor (AhR) mediates their carcinogenic action.  It binds to dioxins, translocates to nucleus and together with hydrocarbon nuclear translocator (ARNT) and xenobiotic responsive element (XRE) increases the expression of CYP1A1.  Dioxins are classified as known human carcinogens, but they also cause noncancerous effects like atherosclerosis, hypertension, and diabetes. 

The Board is cognizant that hypertension is not one of the diseases that are presumptively associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2014).  However, service connection for hypertension may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board's review of the record revealed that additional development is warranted for this matter.  Based on the foregoing, a remand is required to afford the Veteran an additional VA medical opinion to determine whether his diagnosed hypertension is causally related to his active service, to include in-service herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (establishing a "low threshold" for when a medical examination and opinion is required, finding that the evidence only needs to "indicate" that there "may" be a nexus between a current disability or symptoms and active service).  

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed hypertension from Louisville VA Medical Center (VAMC) and New Albany VA Community Based Outpatient Clinic (CBOC).  As evidence of record only includes treatment records dated up to February 2013 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for hypertension.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include all pertinent VA treatment records from Louisville VAMC and New Albany CBOC from February 2013 to the present.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA medical opinion from an appropriate physician, preferably with a specialty in cardiology, to clarify the etiology of the Veteran's claimed hypertension.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.   

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed hypertension is related to the Veteran's active service, to include as due to herbicide exposure.  The examiner must acknowledge and discuss the medical treatise information included in the May 2015 representative statement of record.  In addition, the examiner may not rely solely on the fact that hypertension is not on the presumptive list of diseases associated with herbicide exposure.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once. 

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of entitlement to service connection for hypertension, taking into consideration all relevant evidence associated with the record since April 2013.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

